NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         NOV 7 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FAREED SEPEHRY-FARD,                             No. 14-16085

                  Plaintiff-Appellant,            D.C. No. 3:13-cv-03131-WHO

   v.
                                                  MEMORANDUM*
 DEPARTMENT STORES NATIONAL
 BANK; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                William Horsley Orrick III, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Fareed Sepehry-Fard appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims relating to a state court

debt collection case. We have jurisdiction under 28 U.S.C. § 1291. We review de


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s dismissal for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

       The district court properly dismissed Sepehry-Fard’s claims against

defendants Patricia M. Lucas, Mary Arand, and Mark H. Pierce on the basis of

judicial immunity. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986)

(“Judges . . . are absolutely immune from damage liability for acts performed in

their official capacities.”).

       To the extent that Sepehry-Fard’s claims sought review of a prior state court

judgment, the district court properly dismissed those claims as barred by the

Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(Rooker-Feldman bars de facto appeals of a state court decision and constitutional

claims “inextricably intertwined” with the state court decision); see also Reusser v.

Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto appeal is one

in which “the adjudication of the federal claims would undercut the state ruling or

require the district court to interpret the application of state laws or procedural

rules” (citations and internal quotation marks omitted)).

       The district court properly dismissed Sepehry-Fard’s claims for declaratory

                                           2                                     14-16085
relief, accounting, violation of the Racketeer Influenced and Corrupt Organizations

Act, and violation of the California Unfair Competition Law because Sepehry-Fard

failed to allege facts sufficient to state a plausible claim. See Hebbe, 627 F.3d at

341-42 (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      Sepehry-Fard’s contentions that the district court lacked subject matter

jurisdiction over this action, lacked personal jurisdiction over defendants, was

biased, or violated Sepehry-Fard’s rights to a jury trial, due process, or equal

protection by dismissing this case, are unpersuasive.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Sepehry-Fard’s pending requests are denied.

      AFFIRMED.




                                            3                                      14-16085